PER CURIAM.
Upon examination of the record and consideration of all the points raised in this appeal, we are of the opinion that no reversible error has been demonstrated. The issue of the constitutionality of F.S. 39.02(6) (c), 1971, was not raised and directly passed upon by the trial court and as such is precluded from consideration by this court. State v. McInnes, Fla.App.1961, 133 So.2d 581; see also Franklin v. State, Fla.App.1973, 285 So.2d 32; Mann v. State, Fla.App. 1968, 209 So.2d 472; but see Papp v. State, Fla.App.1973, 281 So.2d 600.
Accordingly, the judgment and conviction are affirmed.
MAGER and DOWNEY, JJ., and ALDERMAN, JAMES E., Associate Judge, concur.